Case 5:20-cv-01412-MAR Document 19 Filed 08/16/21 Page 1 of 2 Page ID #:38



 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney
     Chief, Civil Division
 4   CEDINA M. KIM                                             JS-6
     Assistant United States Attorney
 5   Senior Trial Attorney, Civil Division
     ARMAND ROTH
 6   Special Assistant United States Attorney
     California State Bar No. [Bar 214624
 7         Social Security Administration
           160 Spear Street, Suite 800
 8         San Francisco, CA 94105-1545
           Telephone: (415) 977-8924
 9         Facsimile: (415) 744-0134
           Email: armand.roth@ssa.gov
10
     Attorneys for Defendant
11
12                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
13
14   RICHARD PRUITT,                        ) Case No.: 5:20-cv-01412-MAR
                                            )
15               Plaintiff,                 ) JUDGMENT OF REMAND
                                            )
16         vs.                              )
                                            )
17   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
18                                          )
                 Defendant.                 )
19                                          )

20
21
22
23
24
25
26

                                            -1-
Case 5:20-cv-01412-MAR Document 19 Filed 08/16/21 Page 2 of 2 Page ID #:39



 1         The Court having approved the parties’ Stipulation to Remand Pursuant to
 2   Sentence Four of 42 U.S.C. § 405(g) (Stipulation to Remand), IT IS HEREBY
 3
     ORDERED, ADJUDGED AND DECREED that the above-captioned action is
 4
     remanded to the Commissioner of Social Security for further proceedings
 5
 6   consistent with the terms of the Stipulation to Remand.
 7
 8
     DATED: August 16, 20211
 9
                              _
                              ______________________
                              ___________________________________
10
                              THE HONORABLE MARGO A. ROCCONI
11                            UNITED STATES MAGISTRATE JUDGE

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

                                             -2-
